DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered. Claims 16-35 are under examination herein. 

Priority
Application claims priority to 62/436,562 provisional application with an effective filing date of 12/20/16. Claims of the instant application are supported by the provisional application and thus have a priority date of 12/20/19.

Information Disclosure Statement
	The IDS filed on 6/20/19, 3/24/22, and 5/24/22 have been fully considered except where references have been lined through. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Maintained rejection. Claims 16-17, 22-23, 26-29, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic (US 2015/0230478 A1) in view of Liu (CN 106190929 A, published 12/7/2016), and Smith (US9055746B2) as evidenced by Diange (Diange, E. A., & Lee, S. S. (2013). Rhizobium halotolerans sp. nov., isolated from chloroethylenes contaminated soil. Current microbiology, 66(6), 599-605). 
Regarding claim 16, Vujanovic teaches a composition comprising a seed and a fungal or microbial endophyte of plants (agriculturally beneficial microorganism) to increase agricultural properties [0003]. Vujanovic further teaches that the composition can comprise carriers including wettable powders and desiccants such as sugar alcohols ([0218], [0222]).  Vujanovic states “The carrier may be any one or more of a number of carriers that confer a variety of properties, such as increased stability, wettability, or dispersability” ([0218]). Vujanovic further teaches “Such desiccants are ideally compatible with the bacterial or fungal population used, and should promote the ability of the microbial population to survive application on the seeds and to survive desiccation” ([0222]).  Instant specification ([0048]) defines inoculant as “As used herein, the terms "inoculant composition" and "inoculum" refer to compositions comprising microbial cells and/or spores, said cells/spores being capable of propagating/germinating on or in a substrate (e.g., a soil) when conditions (e.g., temperature, moisture, nutrient availability, pH, etc.) are favorable for microbial growth.” Thus, Vujanovic states that the symbiotic growth (inoculant) was assessed meeting the inoculant limitation ([0009]).  
Vujanovic fails to teach maltodextrin or a gram-negative, non-spore-forming microorganisms.
Liu teaches a composition comprising bacteria able to improve crop yield (abstract).  Liu further teaches the composition can comprise a wettable solid such as maltodextrin powder (p3 line 14).
Smith teaches a method of treating plant seeds to enhance plant growth (abstract). Smith teaches that their method can comprise Rhizobial inoculants (column 2 line 37) and the symbiosis between the gram-negative soil bacteria, Rhizobiaceae and Bradyrhizobiaceae, and legumes (column 1 lines 16-17). Smith does not specifically state that Rhizobia bacteria are gram-negative, non-spore-forming bacteria, however as evidenced by Diange, bacteria of this genus are gram-negative, non-spore-forming bacteria (p599, right column, lines 14-16). Smith teaches that nitrogen is a fertilizer and that bacteria of the genus Rhizobia are able to fix nitrogen to a usable form (column 21 lines 37-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the generic microorganism in the composition of Vujanovic with the Rhizobia bacteria of Smith and to add the specific wettable powder maltodextrin as taught by Liu.  One of ordinary skill in the art would be motivated to do so because Vujanovic teaches that compositions with the carrier (wettable powder) can have increased stability and wettability, and that the desiccants (sugar alcohols) promote the microbial survivability and Smith discloses that Rhizobia are able to fix nitrogen. Vujanovic teaches the broad use of bacteria in agricultural compositions, and Smith teaches that Rhizobia are agriculturally beneficial bacteria with nitrogen fixation abilities. Vujanovic teaches that the composition can include wettable powders and Liu teaches specifically that maltodextrin powder is a wettable powder, and this would be a simple substitution. There would be a reasonable expectation of success as Vujanovic, Liu and Smith are in the same field of endeavor of compositions comprising microorganisms to improve the agricultural properties of plants. 
Regarding claim 17, Vujanovic teaches that the composition can comprise sorbitol ([0222]).  
Regarding claims 22-23, Vujanovic teaches the composition in a range of 104-108 CFU/mL ([0229]). 
Regarding claims 26-29, Vujanovic fails to teach lipo-chitooligosaccharides, flavonoids, chitin oligomers, or chitosan.
Smith teaches methods to enhance plant growth (abstract). Smith teaches treatment of a seed with a composition comprising chitooligosaccharide (CO), lipo-chitooligosaccharides, flavonoids, (column 2 lines 20-37), chitin oligomers, (column 5 lines 56-58) and chitosan (column 7 lines 31-34). 
Smith teaches that their composition can further include plant beneficial agents beyond CO (column 9 lines 11-29), and that useful examples may include lipo-chitooligosaccharides, flavonoids, and chitinous compounds (column 10 lines 56-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the agricultural microbial composition with the maltodextrin of Liu and the addition of lipo-chitooligosaccharides, flavonoids, chitin oligomers, or chitosan as taught by Smith.  One of ordinary skill in the art would be motivated to do so because Smith suggests additional additives to their composition that would be beneficial for plants. There would be a reasonable expectation of success as both Vujanovic and Smith are in the same field of endeavor, agricultural microbial compositions.
Regarding claims 31-34, Vujanovic teaches applying the composition to the exterior surface of a seed ([0012]), a plant ([0024]), any plant propagation material ([0025]), and the composition with the seeds in a container ([0186]). Instant specification is silent as to what a kit comprises and broadest reasonable interpretation of a kit is the sum of its contents. Thus, Vujanovic meets the claimed limitation of a kit. 
Regarding claim 35, Vujanovic teaches applying the composition to a bacterial growth media and seeds ([0042], figure 14) and where the composition is planted near the seed ([0016]). 
Therefore, claims 16, 17, 22-23, 26-29, and 31-35 are obvious over Vujanovic in view of Liu and Smith, as evidenced by Diange.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic in view of Liu and Smith, as applied to claims 16, 17, 22-23, 26-29 and 31-35 above, and further in view of Rong (Rong, Y., Sillick, M., & Gregson, C. M. (2009). Determination of dextrose equivalent value and number average molecular weight of maltodextrin by osmometry. Journal of Food Science, 74(1), C33-C40).
Regarding claim 19, the combined teaching of Vujanovic in view of Liu and Smith is silent as to the dextrose equivalent value (DE) of the maltodextrin used. 
Rong teaches that maltodextrin comes in a range of DE values from 5-18 (abstract). Rong teaches that the DE values are used to infer properties such as glass transition temperature, hygroscopicity, and colligative properties (pC33 left column lines 4-7). Rong discloses the properties of nine different maltodextrins (pC34 right column lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically use maltodextrins of the DE value of 5-18 of Rong in the composition rendered obvious by Vujanovic in view of Smith and Liu. One of ordinary skill in the art would be motivated to do so because Rong teaches that the DE values of maltodextrin can affect the properties and one would select a maltodextrin with the desired DE values for the preferred application. As Rong discloses a small finite number of maltodextrins (9), it would be obvious to try the various maltodextrins experimentally (see MPEP 2144.05). There would be a reasonable expectation of success as Liu teaches using a maltodextrin powder and Rong teaches the DE values associated with maltodextrins. 
		
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic in view of Smith and Liu, as applied to claims 16, 17, 22-23, 26-29 and 31-35 above, and further in view of Harti (Harti et al. (2015) International Journal of Pharma Medicine and Biological Sciences, Vol 4, No 3).
Regarding claim 18, Vujanovic teaches a composition can comprise sugar alcohols but does not specifically teach xylitol ([0222]). Vujanovic’s composition classifies sugar alcohols as desiccants and teaches that the desiccant can promote the survival of the microbial population ([0222]). 
Harti teaches that xylitol (a sugar alcohol) can be a useful prebiotic (p206 right column lines 33-34-p207 left column lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural microbial composition of Vujanovic in view of Smith with the maltodextrin of Liu and by replacing the generic sugar alcohol of Vujanovic with the specific sugar alcohol, xylitol, of Harti.  One of ordinary skill in the art would be motivated to do so because Vujanovic teaches that sugar alcohols promote microbial survival and Harti teaches that xylitol is a prebiotic. There would be a reasonable expectation of success as both Vujanovic and Harti are in the same field of endeavor of beneficial microorganism compositions. 
	
Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vijanovic in view of Smith and Liu as applied to claims 16, 17, 22-23, 26-29 and 31-35 above, and further in view of Siepe (US20160298201A1).
Regarding claims 20 and 21, Vujanovic teaches that the desiccant (sugar alcohol) can be present in a range of 5-50%, but fails to teach the ratio of wettable powders (maltodextrin, [0218]) to sugar alcohols specifically ([222]). 
Siepe teaches compositions comprising microorganism that are used in the agrochemical field (abstract). Siepe teaches that maltodextrin can be a stabilizer which can be present in the composition in a range of 0.1-80% ([0111]). 
Instant claims recite a percentage of 15%-50% maltodextrin to sugar alcohol in claim 20 and 25% in claim 21 (15 parts/100 total parts for example). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition comprising the range of sugar alcohols and microorganism and wettable powders of Vujanovic with the range of maltodextrin in Siepe. One of ordinary skill in the art would be motivated to do so because as Vujanovic is silent to the ratio of desiccant to the wetting powder, one of ordinary skill in the art would consult literature regarding microbial compositions for plant growth and use the teachings of Siepe to form a basis to arrive at the claimed ratios in claims 20 and 21.  There would be a reasonable expectation of success as both Vujanovic and Siepe are in the same field of endeavor of microbial compositions for plant growth. 
		
Claims 24, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic in view of Smith and Liu as applied to claims 16, 17, 22-23, 26-29, and 31-35 above, and further in view of Leland (US20040038825A1) and Siepe.
Regarding claim 24, 25, and 30, Vujanovic teaches fungicides, herbicides, nematicide, insecticide, rodenticide (pesticides) ([0223]). 
Vujanovic fails to teach disaccharides, antioxidants, UV protectant, or humic and fulvic acids. Vujanovic teaches a composition is effective against pathogens ([0017]).
 Leland teaches methods and formulations for the protection of biologically active agents (abstract). Leland teaches that the composition can contain disaccharides, antioxidants ([0029]) and a UV protectant (claim 15). Leland also teaches biopesticides (abstract, claim 2 and 3). Leland teaches a composition that is directed towards bioactive agents that are effective against disease organisms ([0004]).
Leland fails to teach humic and fulvic acids. 
 Siepe teaches a composition comprising a bacterial strain for the protection of plants by plant pathogens ([0014]). Siepe teaches that that humic and fulvic acids are “have been shown to increase fertilizer efficiency in phosphate and micro-nutrient uptake by plants as well as aiding in the development of plant root systems.” ([0278]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural microbial composition with the maltodextrin of Liu by including the disaccharides, antioxidants, UV protectant, or pesticides of Leland and the humic or fulvic acid of Siepe. One of ordinary skill in the art would be motivated to do so because Vujanovic, Leland, and Siepe all teach compositions that are able to affect the growth of pathogens. There would be a reasonable expectation of success as all three references are in the same field of endeavor of pathogen prevention using microorganisms.

Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive. Applicant argues that the Office’s reliance on Liu is flawed in three respects (p6 line 9). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that one of ordinary skill would not look to Liu as it is dedicated to a particular gram-positive spore forming bacteria and that methods and compounds for spray drying gram positive bacteria are not suitable for gram negative bacteria (p6 lines 10-19). Liu is not relied upon for a particular bacteria or spray method. Vujanovic teaches that the composition can comprise wettable powders. Liu teaches that maltodextrin is a wettable powder. Liu provides a specific species of wettable powder while Vujanovic provides composition containing the wettable powder. Further, Vujanovic teaches that their composition can be sprayed on to seeds ([0156]). See the 103 rejection above for details.
Applicant argues that Liu does not lead one to believe that its formulation can be used for a gram-negative bacterium (p7 lines 2-4). Vujanovic teaches that their composition is used for that comprises a wettable powder (see 103 rejection above). Liu is providing a specific species of a wettable powder that is known in the art. 
Applicant argues that there is no reasonable expectation of success (p7 first full paragraph). There would be a reasonable expectation of success as the references are in the same field of endeavor (see above 103 rejection). Further, Vujanovic teaches that their composition can be sprayed on to seeds ([0156]). Vujanovic teaches that their composition is used for that comprises a wettable powder (see 103 rejection above). Liu is providing a specific species of a wettable powder that is known in the art.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning (p7 second to last paragraph), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).
Applicant argues that use of Harti as a reference is flawed (p8 first paragraph). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Vujanovic teaches a composition can comprise sugar alcohols but does not specifically teach xylitol ([0222]). Harti provides the specific genus of sugar alcohol xylitol. Harti is in the same field of endeavor of stabilizing bacteria. See applicant’s arguments p8 line 2. See the 103 rejection above for details. 
Applicant argues that use of Rong is flawed (p8 second paragraph). Rong discloses the properties of nine different maltodextrins (pC34 right column lies 5-11). As Rong discloses a small finite number of maltodextrins (9), it would be obvious to try the various maltodextrins experimentally (see MPEP 2144.05). This rationale was articulated in the final rejection of 5/2/22 and is reiterated above.
Applicant argues that use of Siepe is flawed (p8 last paragraph-p9 first paragraph). The rational for using the maltodextrin range of Siepe with the sugar alcohol range of Vujanovic was discussed in the final rejection of 5/2/22 on the bottom of p10. This argument is recreated in the 103 rejection above. 

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657